DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are cancelled.
Claims 12-31 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 12, claim 12 recites, “the respective coupling reciprocal surfaces” in line 18-19, “said modules” in line 19, and “the other side” in line 22.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to 
In addition, claim 12 recites, “stably” in line 23 which is a relative term which renders the claim indefinite. The term “stably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is stable to one of ordinary skill may not be stable to another.  For the purposes of this examining, this language will be interpreted as requiring said connecting element constraining.  
In addition, claim 12 recites, “these” in line 24.  Numerous elements are previously introduced and as such it is unclear as to which “these” refers.  For the purposes of this examining, this language will be interpreted as referring to the first and second modules.  
Re claim 13, claim 13 recites, “the same” in line 6 and 8.  It’s unclear as to what the direction is the same as.  For the purposes of this examining, this language will be interpreted as outside of the scope of the claim.  
In addition, claim 13 recites, “stably” twice which is a relative term which renders the claim indefinite. The term “stably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is stable to one of ordinary skill may not be stable to another.  For the purposes of this examining, this language will be interpreted as requiring engaging.  
Re claim 14, claim 14 recites, “this latter” in line 6 and 15.  Numerous elements are previously introduced and as such it is unclear as to which “this latter” refers.  For the purposes of this examining, this language will be interpreted as referring to cementitious material.  
Re claim 17, claim 17 recites, “the other” in line 2-3 and “the same shape and size” in line 4.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “another” and “a same shape and size” and will be interpreted as such.  
In addition, claim 17 recites, “essentially defining a profile” in the last line.  It is unclear how a profile is “essentially defined.”  Either a profile is defined or a profile is not defined.  For the purposes of this examining, this language will be interpreted as requiring defining of a profile.  
Re claims 19 and 21, claims 19 and 21 recite, “said perimeter” in line 6.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said closed outer perimeter” and will be interpreted as such.
Re claim 23, claim 23 recites, “the other side” in line 17.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “another side” and will be interpreted as such.  
In addition, claim 23 recites, “stably” in line 18 which is a relative term which renders the claim indefinite. The term “stably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is stable to one of ordinary skill may not be stable to another.  For the 
In addition, claim 23 recites, “these” in line 19.  Numerous elements are previously introduced and as such it is unclear as to which “these” refers.  For the purposes of this examining, this language will be interpreted as referring to the second and third modules.  
Re claim 24, claim 24 recites, “the same” in line 5 and 8.  It’s unclear as to what the direction is the same as.  For the purposes of this examining, this language will be interpreted as outside of the scope of the claim.  
In addition, claim 24 recites, “stably” in line 11 and 13 which is a relative term which renders the claim indefinite. The term “stably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is stable to one of ordinary skill may not be stable to another.  For the purposes of this examining, this language will be interpreted as requiring engaging.  
Re claim 25, claim 25 recites, “this latter” in line 6 and 15.  Numerous elements are previously introduced and as such it is unclear as to which “this latter” refers.  For the purposes of this examining, this language will be interpreted as referring to cementitious material.  
Re claim 27,
Re claim 28, claim 28 recites, “the other” in line 2-3 and “the same shape and size” in line 4.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “another” and “a same shape and size” and will be interpreted as such.  
In addition, claim 28 recites, “essentially defining a profile” in the last line.  It is unclear how a profile is “essentially defined.”  Either a profile is defined or a profile is not defined.  For the purposes of this examining, this language will be interpreted as requiring defining of a profile.  
Re claim 30, claim 30 recites, “said perimeter” in line 5.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “said closed outer perimeter” and will be interpreted as such.
Re claim 31, claim 31 recites, “the other side” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “another” and will be interpreted as such.
In addition, claim 31 recites, “stably” in line 4 which is a relative term which renders the claim indefinite. The term “stably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is stable to one of ordinary skill may not be stable to another.  For the purposes of this examining, this language will be interpreted as requiring constraining.  
Claims 15-16, 18, 20, 22, 26 and 29 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 17-23, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyson (US 2012/0159889) in view of Grivetti (US 2016/0107332).
Re claim 12, Dyson discloses process ([0027]) of making a structure (78) of reinforced cementitious material (10) comprising the following steps: 
- making (Fig. 1 showing 10 made), a plurality of modules (10) of cementitious material ([0055]), said plurality of modules (10) comprising: 
o at least one first module (10) comprising at least one lateral wall (18) delimited by an outer surface (18) and extending along the stratification direction (Fig. 1), at least part of said outer lateral surface (18) of the first module (10) defining a reciprocal coupling surface (22), said first module (10) further comprising at least one hooking portion (32) defining at least one cavity (32) extending at least partially along the stratification direction (Fig .1), 

- bringing in contact (Fig. 4 showing 10 brought in to contact) the first (10) and second modules (adjacent 10) so that the respective coupling reciprocal surfaces (22/24) of said modules (10, adjacent 10) abut on each other (Fig. 4),
 - following the step of contacting the first and second modules (10, adjacent 10), engaging at least one connecting element (56, 56 must be placed following engagement of 10), on one side (Fig. 4), inside the cavity (32) of the hooking portion (32) of the first module (10) and, on the other side (Fig. 4), inside the cavity (32) of the hooking portion (32) of the second module (adjacent 10), said connecting element (56) stably constraining the first (10) and second modules (adjacent 10) and being configured for holding these latter in contact (Fig. 4) with each other (Fig .4),
but fails to disclose the making by a three-dimensional printing process, said three-dimensional printing process comprising a step of depositing a plurality of layers of cementitious material one on the other according to a stratification direction.
However, Grivetti discloses the making by a three-dimensional printing process ([0005]), said three-dimensional printing process ([0005]) comprising a step of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dyson with the making by a three-dimensional printing process, said three-dimensional printing process comprising a step of depositing a plurality of layers of cementitious material one on the other according to a stratification direction as disclosed by Grivetti in order to reduce the time taken for building the product and decreases the machine hour cost to manufacture the product, and to ensure proper solidification of the material to prevent failure thereof ([0015]).  
Re claim 17, Dyson as modified discloses process according to claim 12, wherein the step of depositing (Grivetti: Fig. 3), by a three-dimensional printing process (Grivetti: [0005]), the plurality of layers (Grivetti: 32’, 42, 44) of cementitious material (Grivetti: [0013]) one on the other according (Grivetti: Fig. 3) to the stratification direction (Grivetti: Fig. 3), comprises a superimposing of layers (Grivetti: 32’, 42, 44) exhibiting substantially the same shape and size (Grivetti: Fig. 3), each module (Dyson: 10) exhibiting, according to the stratification direction (Dyson: Fig. 5), a substantially constant cross-section (Dyson: Fig. 5 ) for essentially defining a profile (Dyson: of 10).
Re claim 18, Dyson as modified discloses process according to claim 12, wherein the lateral wall (18) of the first module (10) defines a closed outer perimeter (Fig. 1, outer perimeter of 10), and the lateral wall (20) of the second module (adjacent 10) defines a closed outer perimeter (Fig. 1, outer perimeter of 10), the hooking portion (32) of said first module (10) is defined inside said closed outer perimeter (of 10) and 
Re claim 19, Dyson as modified discloses process according to claim 12, wherein the step of depositing the cementitious material (Grivetti: Fig. 3) by the three-dimensional printing (Grivetti: [0005]), is adapted to define a first hollow module (Dyson: 10) with a closed outer perimeter (Dyson: perimeter of 10), said depositing step (Grivetti: Fig. 3) further comprising a step of defining, inside the closed outer perimeter (Dyson: perimeter of 10) of the first module (Dyson: 10), a reinforcing portion (the unlabeled wall bridging 14 and 16), said reinforcing portion (Dyson: the unlabeled wall bridging 14 and 16) extending inside the closed outer perimeter (Dyson: outer perimeter of 10) of the first module (Dyson: 10) between two sides (Dyson: 14, 16) of said perimeter (Dyson: outer perimeter of 10), substantially opposite to each other (Dyson: Fig.1).
Re claim 20,
Re claim 21, Dyson as modified discloses process according to claim 12, wherein the step of depositing the cementitious material (Grivetti: Fig. 3) by the three-dimensional printing (Grivetti: [0005]), is adapted to define a second hollow module (Dyson: adjacent 10) with a closed outer perimeter (Dyson: perimeter of 10), said depositing step (Grivetti: Fig. 3) further comprising a step of defining, inside the closed outer perimeter (Dyson: perimeter of 10) of the second module (Dyson: adjacent 10), a reinforcing portion (the unlabeled wall bridging 14 and 16), said reinforcing portion (Dyson: the unlabeled wall bridging 14 and 16) extending inside the closed outer perimeter (Dyson: outer perimeter of 10) of the seccond module (Dyson: adjacent 10) between two sides (Dyson: 14, 16) of said perimeter (Dyson: outer perimeter of 10), substantially opposite to each other (Dyson: Fig. 1).
Re claim 22, Dyson as modified discloses process according to claim 21, wherein the reinforcing portion (the unlabeled wall bridging 14 and 16) extends along the stratification direction (Fig. 1) of the first module (Fig. 1) and defines, cooperatively with the lateral wall (18) of the second module (adjacent 10), at least one first and one second through seats (each vertical opening through the block, one being between 18 and 32, another between 32 and 32, and a third between 32 and 20).
Re claim 23, Dyson as modified discloses process according to claim 12, wherein the second module (adjacent 10) comprises a further reciprocal coupling surface (another 18) opposite to the reciprocal coupling surface (20) of the second module (adjacent 10), said plurality of modules (10) comprises at least one third module (a further 10, see Fig. 5) comprising at least one lateral wall (18) delimited by an outer surface (18) and extending along the stratification direction (Fig. 1), at least part of said 
- bringing in contact (Fig. 4-5 showing 10 brought in to contact) the second (adjacent 10) and third modules (a further 10) so that the further reciprocal coupling surface of the second module (another 18) and the reciprocal coupling surface (20) of the third module (a further 10) abuts each other (Fig. 4-5), the third module (a further 10) being opposite to (Fig. 5) the first module (10) with respect to the second module (adjacent 10),
- after the step of contacting the second module (adjacent 10) with the third module (a further 10), engaging at least one connecting element (56, 56 must be placed following engagement of 10), on one side (Fig. 4), inside the cavity (32) of the hooking portion (32) of the second module (adjacent 10) and, on the other side (Fig. 4), inside the cavity (32) of the hooking portion (32) of the third module (a further 10), said connecting element (56) stably constraining the second (adjacent 10) and third modules (a further 10) and being configured for holding these latter in contact (Fig. 4-5) with each other (Fig. 4-5). 
Re claim 28, Dyson as modified discloses process according to claim 12, wherein the step of depositing (Grivetti: Fig. 3), by a three-dimensional printing process (Grivetti: [0005]), the plurality of layers (Grivetti: 32’, 42, 44) of cementitious material (Grivetti: [0013]) one on the other according (Grivetti: Fig. 3) to the stratification direction (Grivetti: Fig. 3), comprises a overlapping layers (Grivetti: 32’, 42, 44) exhibiting 
Re claim 29, Dyson as modified discloses process according to claim 12, wherein the lateral wall (18) of the third module (a further 10) defines a closed outer perimeter (Fig. 1, outer perimeter of 10), wherein the hooking portion (32) of the third module (a further 10) is defined inside said closed outer perimeter (of 10) and extends for all a development (Fig. 1, as the language does not require continuous extension) of the first module (10) along the stratification direction (Fig .1).
Re claim 30, Dyson as modified discloses process according to claim 23, wherein the step of depositing the cementitious material (Grivetti: Fig. 3) by the three-dimensional printing (Grivetti: [0005]), defines a third hollow module (Dyson: a further 10) with a closed outer perimeter (Dyson: perimeter of 10), said depositing step (Grivetti: Fig. 3) further comprising a step of defining, inside the closed outer perimeter (Dyson: perimeter of 10) of the third module (Dyson: a further 10), a reinforcing portion (the unlabeled wall bridging 14 and 16), said reinforcing portion (Dyson: the unlabeled wall bridging 14 and 16) extending inside the closed outer perimeter (Dyson: outer perimeter of 10) of the first module (Dyson: 10) between two sides (Dyson: 14, 16) of said perimeter (Dyson: outer perimeter of 10), substantially opposite to each other (Dyson: Fig.1), wherein the reinforcing portion (the unlabeled wall bridging 14 and 16) extends along the stratification direction (Fig. 1) of the third module (Fig. 1, a further 10 in Fig. 5) and defines, cooperatively with the lateral wall (18) of the third module (a further 10), at least one first and one second through seats (each vertical opening 
Re claim 31, Dyson as modified discloses process according to claim 23, comprising the step of engaging at least one connecting element (56), on one side (Fig. 4), inside the cavity (32) of the hooking portion (32) of the first module (10) and, on the other side (Fig. 4), inside the cavity (32) of the hooking portion (32) of the third module (a further 10), said connecting element (56) stably constraining the first (10) and third modules (a further 10, see Fig. 4-5).

Claim(s) 13-14, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyson (US 2012/0159889) in view of Grivetti (US 2016/0107332) and Mosch (US 2016/0002928).
Re claim 13, Dyson as modified discloses process according to claim 12, wherein the connecting element (56) comprises at least one reinforcing bar (56) extending along a longitudinal development direction (Fig. 4) between a first and second end portions (ends of 56), but fails to disclose said connecting element comprising, at the first end portion, a first engagement portion emerging from the reinforcing bar transversally to the longitudinal development direction of the same, said connecting element further comprising, at the second end portion, a second engagement portion emerging from the reinforcing bar transversally to the longitudinal development direction of the same, wherein the step of engaging the connecting element to the first and second modules comprises the following sub-steps: - stably engaging the first engagement portion inside the cavity of the hooking portion of the first module, - stably 
However, Mosch discloses a connecting element (25) comprising, at the first end portion (left end of 25), a first engagement portion (connecting 25 to 26) emerging from the reinforcing bar (25) transversally to the longitudinal development direction (Fig. 4) of the same (Fig. 4), said connecting element (25) further comprising, at the second end portion (right end of 25), a second engagement portion (connecting 25 to 26) emerging from the reinforcing bar (25) transversally to the longitudinal development direction (Fig. 4) of the same (Fig. 4), wherein the step of engaging the connecting element (25) to the first and second modules (Dyson: 10) comprises the following sub-steps: - stably engaging the first engagement portion (left end at 25) inside the cavity (into which the left end of 25 extends into 26) of the hooking portion (the portion of 26 receiving 25) of the first module (26, Dyson: 10), - stably engaging the second engagement portion (right end of 25) inside the cavity (into which the left end of 25 extends into 26) of the hooking portion (the portion of 26 receiving 25) of the second module (26, Dyson: 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dyson with said connecting element comprising, at the first end portion, a first engagement portion emerging from the reinforcing bar transversally to the longitudinal development direction of the same, said connecting element further comprising, at the second end portion, a second engagement portion emerging from the reinforcing bar transversally to the longitudinal development direction of the same, wherein the step of engaging the connecting element to the first and second modules comprises the following sub-steps: 
Re claim 14, Dyson as modified discloses process according to claim 13, wherein the step of engaging the first engagement portion (Mosch: left end of 25) to the first module (26, Dyson: 10) comprises at least the following sub-steps: - inserting the first engagement portion (Mosch: left end of 25) inside the cavity (Mosch: into which the left end of 25 extends into 26, Dyson: 32) of the hooking portion (Mosch: into which the left end of 25 extends into 26, Dyson: 32) of the first module (26, Dyson: 10), - filling at least partially the cavity (Dyson: 32) of the hooking portion (Dyson: 32) of the first module (Dyson: 10) with a cementitious material ([0055]) at least partially at a liquid state ([0055]) so that this latter can contact at least part of said first engagement portion (Mosch: left end of 25), - constraining, by hardening the cementitious material ([0081]) inside the cavity (Dyson: 32) of the first module (Dyson: 10), said first engagement portion (Mosch: left end of 25), and wherein the step of engaging the second engagement portion (Mosch: right end of 25) to the second module (26, Dyson: adjacent 10) comprises at least the following sub-steps: - inserting the second engagement portion (Mosch: right end of 25) inside the cavity (Mosch: into which the left end of 25 extends into 26, Dyson: 32) of the hooking portion (Mosch: into which the left end of 25 extends into 26, Dyson: 32) of the second module (26, Dyson: adjacent 10), - filling at least partially the cavity (Dyson: 32) of the hooking portion (Dyson: 32) of the second module (Dyson: 10) with a cementitious material ([0055]) at least partially at a 
Additionally, the language “can contact” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 24, Dyson as modified discloses process according to claim 12, wherein the connecting element (56) of the second and third modules (adjacent 10 and a further 10) comprises at least one reinforcing bar (56) extending along a longitudinal development direction (Fig. 4) between a first and second end portions (ends of 56), but fails to disclose said connecting element comprising, at the first end portion, a first engagement portion emerging from the reinforcing bar transversally to the longitudinal development direction of the same, said connecting element further comprising, at the second end portion, a second engagement portion emerging from the reinforcing bar transversally to the longitudinal development direction of the same, wherein the step of engaging the connecting element to the second and third modules comprises the following sub-steps: - stably engaging the first engagement portion inside the cavity of the hooking portion of the second module, - stably engaging the second engagement portion inside the cavity of the hooking portion of the third module.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dyson with said connecting element comprising, at the first end portion, a first engagement portion emerging from the reinforcing bar transversally to the longitudinal development direction of the same, said connecting element further comprising, at the second end portion, a second engagement portion emerging from the reinforcing bar transversally to the longitudinal development direction of the same, wherein the step of engaging the connecting element to the second and third modules comprises the following sub-steps: - stably engaging the first engagement portion inside the cavity of the hooking portion of 
Re claim 25, Dyson as modified discloses process according to claim 24, wherein the step of engaging the first engagement portion (Mosch: left end of 25) with the second module (26, Dyson: adjacent 10) comprises at least the following sub-steps: - inserting the first engagement portion (Mosch: left end of 25) inside the cavity (Mosch: into which the left end of 25 extends into 26, Dyson: 32) of the hooking portion (Mosch: into which the left end of 25 extends into 26, Dyson: 32) of the second module (26, Dyson: adjacent 10), - filling at least partially the cavity (Dyson: 32) of the hooking portion (Dyson: 32) of the second module (Dyson: adjacent 10) with a cementitious material ([0055]) at least partially at a liquid state ([0055]) so that this latter can contact at least part of said first engagement portion (Mosch: left end of 25), - constraining, by hardening the cementitious material ([0081]) inside the cavity (Dyson: 32) of the second module (Dyson: adjacent 10), said first engagement portion (Mosch: left end of 25), and wherein the step of engaging the second engagement portion (Mosch: right end of 25) to the third module (26, Dyson: a further 10) comprises at least the following sub-steps: - inserting the second engagement portion (Mosch: right end of 25) inside the cavity (Mosch: into which the left end of 25 extends into 26, Dyson: 32) of the hooking portion (Mosch: into which the left end of 25 extends into 26, Dyson: 32) of the third module (26, Dyson: a further 10), - filling at least partially the cavity (Dyson: 32) of the hooking portion (Dyson: 32) of the third module (Dyson: a further 10) with a cementitious material ([0055]) at least partially at a liquid state ([0055]) so that this latter can contact 
Additionally, the language “can contact” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 16, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyson (US 2012/0159889) in view of Grivetti (US 2016/0107332) and Klem (US 3,795,079).
Re claim 16, Dyson as modified discloses process according to claim 12, but fails to disclose comprising, after the step of engaging the connecting element with the first and second modules, a further step of fixing the first and second modules having the following sub-steps: - providing between the reciprocal coupling surfaces of the first and second modules, a predetermined quantity of cementitious material at least partially at a liquid state, - further constraining, by hardening said cementitious material disposed between the reciprocal coupling surfaces, said first and second modules.
However, Klem discloses a further step of fixing the first (11) and second modules (11) having the following sub-steps: - providing between the reciprocal coupling surfaces (11c, 11d) of the first (11) and second modules (11), a predetermined quantity of cementitious material (14) at least partially at a liquid state (14 being mortar), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dyson with a further step of fixing the first and second modules having the following sub-steps: - providing between the reciprocal coupling surfaces of the first and second modules, a predetermined quantity of cementitious material at least partially at a liquid state, - further constraining, by hardening said cementitious material disposed between the reciprocal coupling surfaces, said first and second modules as disclosed by Klem in order to bind and permanently connect the modules, as cementitious material disposed between modules is extremely well known in the art.  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dyson  wherein the steps are completed after the step of engaging the connecting element with the first and second modules in order to aid in ensuring proper alignment of the modules prior to mortaring.  In general, selection of the order of performing process steps has been held as within the level of ordinary skill in the art absent new or unexpected results.  In re Gibson, 39 F.2d 975.
Re claim 27, Dyson as modified discloses process according to claim 12, but fails to disclose comprising, after the step of engaging the connecting element with the second and third modules, a further step of fixing the second and third modules having the following sub-steps: - providing between the further reciprocal coupling surface of 
However, Klem discloses a further step of fixing the second (11) and third modules (11) having the following sub-steps: - providing between the further reciprocal coupling surface (11c) of the second (11) module and the reciprocal coupling surface (11d) of the third module (11) a predetermined quantity of cementitious material (14) at least partially at a liquid state (14 being mortar), - further constraining, by hardening (14 being mortar) said cementitious material disposed (14) between the reciprocal coupling surfaces (11c, 11d), said second (11) and third modules (11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dyson with a further step of fixing the first and second modules having the following sub-steps: - providing between the further reciprocal coupling surface of the second and the reciprocal coupling surface, a predetermined quantity of cementitious material at least partially at a liquid state, - further constraining, by hardening said cementitious material disposed between the reciprocal coupling surfaces, said first and second modules as disclosed by Klem in order to bind and permanently connect the modules, as cementitious material disposed between modules is extremely well known in the art.  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dyson  wherein the steps are completed after the step of engaging the connecting element with In re Gibson, 39 F.2d 975.

	
Allowable Subject Matter
Claim(s) 15, 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635